30 F.3d 128
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  William BLOHM, Petitioner.
No. 94-8026.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 23, 1994.Decided:  July 29, 1994.

On Petition for Writ of Mandamus.
William Blohm, Petitioner Pro Se.
PETITION DENIED.
Before MURNAGHAN and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
William Blohm petitions this Court for a writ of mandamus pursuant to Fed.  R.App. P. 21, requesting that we direct a district court judge to act on certain motions pending in the district court.  Blohm also seeks leave to proceed in forma pauperis.


2
We grant Blohm's request to proceed in forma pauperis.  However, we deny the petition for a writ of mandamus.  Mandamus is an extraordinary writ that should not be granted if other relief is available.   See Ex parte Fahey, 332 U.S. 258 (1947).  Blohm has other avenues available to challenge his confinement.  Accordingly, although we grant leave to proceed in forma pauperis, we deny Blohm's petition for writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED